                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH NEBROSKIE, et al.,                :      CIVIL NO.: 3:19-CV-00705
                                         :
             Plaintiffs,                 :
                                         :
      v.                                 :      (Chief Magistrate Judge Schwab)
                                         :
AMERILINE TRUCKING                       :
INCORPORATED et al.,                     :
                                         :
             Defendants.                 :

                                  MEMORANDUM

I. Introduction.

      This case, which arises from an alleged breach of an agreement for the

purchase of a long-haul tractor-trailer, is currently in the discovery phase of

litigation. As part of the discovery process, counsel for the defendants wrote a

letter to the court regarding the plaintiffs’ alleged failure to respond to the

defendants’ discovery requests. We issued numerous orders for the plaintiffs to

respond to that letter, none of which elicited any response from the plaintiffs.

Given the plaintiffs’ failure to respond, we issued an order for the plaintiffs to

show cause as to why the case should not be dismissed for their failure to abide by

court orders and failure to respond to the defendants’ letter. The plaintiffs have not

responded to the order to show cause. Accordingly, this case will be dismissed

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.
II. Background and Procedural History.

      The plaintiffs, Joseph Nebroskie (“Nebroskie”) and HSF Transportation

LLC (“HSF”), initiated this case by filing a complaint on March 13, 2018 in the

United States District Court for the Eastern District of Pennsylvania. Doc. 1. The

complaint names as defendants Ameriline Trucking Incorporated (“Ameriline”),

Igor Yusupov (“Yusupov”), and Halyna Zabronska (“Zabronska”). Id. at 1.

According to the complaint,1 Nebroskie responded to a Craislist posting in 2016

advertising the sale of a tractor-trailer. Id. ¶¶ 23–24. Following from that initial

contact, Nebroskie agreed to purchase the truck from Ameriline through a lease-to-

own purchase agreement. Id. ¶¶ 24–27. Nebroskie took possession of the truck in

August 2016 and subsequently made all required payments. Id. ¶¶ 35–42.

Nebroskie then requested that title to the truck be turned over to him. Id. ¶ 43.

Instead of turning over title to the truck, however, the defendants reported the truck

stolen and had Nebroskie arrested. Id. ¶¶ 46–53.

      On April 26, 2019, the case was transferred from the Eastern District to this

district on motion from the defendants. See doc. 32. Following the transfer, the

defendants filed an answer to the complaint on May 17, 2019. Doc. 34. The

parties subsequently consented to the jurisdiction of a United States Magistrate



1
 The defendants contest many of the factual allegations in the complaint. See
generally doc. 34.
                                          2
Judge, and the case was reassigned to the undersigned. Doc. 40. We conducted a

case management conference with the parties and issued a case management order

to govern the discovery process. See doc. 43.

      On September 20, 2019, counsel for the defendants wrote a letter to the court

stating that the defendants had made numerous requests for discovery from the

plaintiffs and that the plaintiffs had repeatedly failed to respond to those requests.

Doc. 44. The defendants requested a telephonic status conference with the court to

discuss the plaintiffs’ failure to respond. Id. On September 24, 2019, we issued an

order requiring the plaintiffs to respond to the defendants’ letter on or before

October 7, 2019. Doc. 45. Having not received a response from the plaintiffs, we

issued a second order on October 16, 2019 requiring the plaintiffs to respond on or

before October 22, 2019. Doc. 46. The plaintiffs again failed to respond to the

defendants’ letter, so we issued a third order on October 23, 2019 requiring the

plaintiffs to show cause on or before October 30, 2019 for their failure to abide by

court orders and failure to respond to the defendants’ letter. Doc. 47. When the

plaintiffs still did not respond, the defendants filed a letter requesting that this case

be dismissed, or, alternatively, that the court impose sanctions on the plaintiffs for

their continued failure to respond. Doc. 48. On November 1, 2019, we issued an

order requiring the plaintiffs to show cause on or before November 15, 2019 as to

why the case should not be dismissed for their failure to prosecute their case and


                                            3
failure to abide by court orders. Doc. 49. To date, the plaintiffs have not

responded to that order, nor have they responded to any of the previous three court

orders or the defendants’ letter.



III. Discussion.

      If a plaintiff fails to prosecute a case or to comply with court rules or court

orders, the court may dismiss the action pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure. “‘[D]ismissals with prejudice or defaults are drastic

sanctions’ that ‘must be a sanction of last, not first, resort.’” Hildebrand v.

Allegheny Cty., 923 F.3d 128, 132 (3d Cir. 2019) (quoting Poulis v. State Farm

Fire & Cas. Co., 747 F.2d 863, 867, 869 (3d Cir. 1984)). Decisions regarding

dismissal of actions for failure to prosecute rest in the sound discretion of the

district court and will not be disturbed absent an abuse of that discretion. Id.

(citing Briscoe v. Klaus, 538 F.3d 252, 257 (3d Cir. 2008)). But that discretion,

while broad, is governed by the following factors, commonly referred to as Poulis

factors, which the court must balance in deciding whether to dismiss a case:

      (1) the extent of the party 's personal responsibility; (2) the prejudice to
      the adversary caused by the failure to meet scheduling orders and
      respond to discovery; (3) a history of dilatoriness; (4) whether the
      conduct of the party or the attorney was willful or in bad faith; (5) the
      effectiveness of sanctions other than dismissal, which entails an
      analysis of alternative sanctions; and (6) the meritoriousness of the
      claim or defense.


                                           4
Poulis, 747 F.2d at 868 (emphases in original). No single factor is dispositive,

Briscoe, 538 F.3d at 263, and each factor need not be satisfied for the court to

dismiss an action, Ware v. Rodale Press, Inc., 322 F.3d 218, 221 (3d Cir. 2003). In

this case, an assessment of the Poulis factors weighs in favor of dismissal.

      The first Poulis factor is the extent of the party’s personal responsibility.

While the failure to respond is largely the responsibility of the plaintiffs’ counsel

rather than the plaintiffs themselves, “[a] party may suffer dismissal justly because

of its counsel’s conduct.” Cox v. UPS, No. 15-CV-02013, 2017 WL 3189022, at

*4 (M.D. Pa. July 26, 2017) (citing Adams v. Trs. of the N.J. Brewery Emps.’

Pension Tr. Fund, 29 F.3d 863, 873 (3d Cir. 1994)). “Plaintiff here ‘voluntarily

chose this attorney as his representative in the action and he cannot now avoid the

consequences of the acts or omissions of this freely selected agent. Any other

notion would be wholly inconsistent with our system of representative litigation, in

which each party is deemed bound by the acts of his lawyer-agent and is

considered to have notice of all facts, notice of which can be charged upon the

attorney.’” Id. (quoting Link v. Wabash R. Co., 370 U.S. 626, 633–34 (1962)).

Even if plaintiffs bear no responsibility for the actions of their attorneys, such

“lack of responsibility for their counsel’s dilatory conduct is not dispositive,

because a client cannot always avoid the consequences of the acts or omissions of

its counsel.” Wallace ex rel. Wallace v. Novartis Pharm. Corp., 984 F. Supp. 2d


                                           5
377, 386 (M.D. Pa. 2013) (quoting Poulis, 747 F.2d at 868). Nevertheless, given

that the failure to respond to the defendants’ letter and failure to abide by court

orders is largely the responsibility of plaintiffs’ counsel, we find that the first

Poulis factor does not weigh heavily in favor of dismissal.

      The second Poulis factor is prejudice to the adversary. Relevant examples

of prejudice include ‘the irretrievable loss of evidence and the inevitable dimming

of witnesses’ memories.” Hildebrand, 923 F.3d at 134 (alterations omitted)

(quoting Scarborough v. Eubanks, 747 F.2d 871, 876 (3d Cir. 1984)). “The bar is

not so high that a party needs to show ‘irremediable harm’ for the prejudice to

weigh in favor of dismissal.” Id. (quoting Ware, 322 F.3d at 222). In this case, the

plaintiffs’ failure to respond to court orders and failure to litigate their case

frustrates and delays resolution of his action, and such failure can be seen to

prejudice the defendants, who seek a timely resolution of the case.

      The third Poulis factor is a history of dilatoriness. “Extensive or repeated

delay or delinquency constitutes a history of dilatoriness.” Id. at 135 (alterations

omitted) (quoting Adams v. Trs. of N.J. Brewery Emps.’ Pension Tr. Fund, 29 F.3d

863, 874 (3d Cir. 1994)). “Normally, ‘conduct that occurs one or two times is

insufficient to demonstrate a history of dilatoriness.’” Id. (quoting Briscoe, 538

F.3d at 261). “[A] party’s problematic acts must be evaluated in light of [the

party’s] behavior over the life of the case.” Adams, 29 F.3d at 875. In this case,


                                            6
the plaintiffs have a history of dilatoriness. The plaintiffs have failed to respond to

the defendants’ discovery requests for over four months. See doc. 44 at 1

(representing that the defendants first made discovery requests on July 1, 2019).

They have also failed to respond to a letter from the defendants despite numerous

court orders to do so and have failed to abide by four separate court orders.

      The fourth Poulis factor is whether the conduct was willful or in bad faith.

“Wilfulness involves intentional or self-serving behavior.” Hildebrand, 923 F.3d

at 135 (quoting Adams, 29 F.3d at 875). “In evaluating this factor, a court should

look for ‘the type of willful or contumacious behavior’ that can be characterized as

‘flagrant bad faith. . . .” Id. (quoting Scarborough, 747 F.2d at 875). Here, there is

no reason to believe that the plaintiffs are acting in bad faith in failing to respond

to the defendants’ letter or the court’s orders, but the plaintiffs’ continued failure to

abide by court orders leads to an inference of willful inactivity. The plaintiffs

cannot escape such a finding merely because the willful inactivity was done

through their counsel. See Wallace, 984 F. Supp. 2d at 389 (finding willful action

where plaintiffs’ counsel failed to diligently conduct litigation).

      The fifth Poulis factor is the effectiveness of alternative sanctions. “A

district court must consider alternative sanctions before dismissing a case with

prejudice.” Id. at 136 (citing Briscoe, 538 F.3d at 262). “[D]istrict courts should

be reluctant to deprive a plaintiff of the right to have his claim adjudicated on the


                                           7
merits.” Id. (quoting Adams, 29 F.3d at 876). “Dismissal must be a sanction of

last, not first, resort.” Id. (quoting Adams, 29 F.3d at 878). Here, the court has

repeatedly ordered the plaintiffs to take action and has twice ordered the plaintiffs

to show cause for their failure to act. We accordingly conclude that less drastic

sanctions than dismissal are inadequate because the plaintiffs’ conduct “has

burdened the Court, strained scarce court resources, delayed disposition of this

case, and prejudiced Defendant.” Wallace, 984 F. Supp. 2d at 389 (quoting In re

Aredia & Zometa Prods. Liab. Litig. (Spiese), No. 3:06-MD-01760, 2013 WL

2317743, at *6 (M.D. Tenn. May 28, 2013)).

      The sixth Poulis factor is the meritoriousness of the claim. Since this case is

still in the discovery phase of litigation, we cannot fully determine whether the

plaintiffs’ claims have merit. This factor is therefore neutral. In sum, given our

findings that the second, third, fourth, and fifth Poulis factors weigh in favor

dismissal and that the first and sixth Poulis factors are at best neutral, we find that

the Poulis factors weigh in favor of dismissal.




                                           8
IV. Conclusion.

      For the foregoing reasons, we will dismiss this action with prejudice under

Federal Rule of Civil Procedure 41(b). An appropriate implementing order

follows.



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge




                                        9
